Mr. Justice Powell,
concurring.
Although I join in the opinion of the Court, I write briefly to emphasize a point that seems important.
The Court quotes a portion of the opinion of the Court of Appeals that identifies six categories of “costs” said to be “arguably within the Commission’s range of concern.” Ante, at 667. The Court of Appeals correctly noted, however, that these costs “range from the very definite and easily ascertainable to the very questionable and virtually unquantifiable.” Ibid.
*672The Court’s opinion explicitly does not endorse all of these categories of costs, and requires that consideration be given only to costs that have been “demonstrably quantified by judicial decree or the final action of an administrative agency charged with consideration of such matters . . . Ante, at 668. Although implicit in what the Court says, I think it important to emphasize that the costs identified in the opinion of the Court of Appeals as categories (4), (5), and (6) could not be quantified without resort to wholly speculative assumptions that would be unacceptable for ratemaking purposes. It would be quite impossible, for example, to measure or determine with any exactitude “the costs of inefficiency among minority employees demoralized by discriminatory barriers to their fair treatment or promotion.” Nor is it likely that “the costs of strikes, demonstrations, and boycotts aimed against [a utility] because of employment discrimination,” ante, at 667, could ever be determined with sufficient reliability.
In view of the inherently amorphous nature of these categories of costs, it would not be in the public interest to allow intervenors to delay the orderly progress of rate proceedings in the vain hope that such costs might, after protracted litigation, be quantified. I do not read the Court’s opinion as requiring any such encumbering of the Commission’s prescribed statutory authority and discretion.